THIRD DIVISION
                            DOYLE, P. J.,
          REESE, J., and SENIOR APPELLATE JUDGE PHIPPS

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules



                                                                       April 5, 2022




In the Court of Appeals of Georgia
 A22A0114. MASSEY v. STATE FARM FIRE AND CASUALTY
     COMPANY.

      PHIPPS, Senior Appellate Judge.

      Plaintiff Angel Massey appeals from the trial court’s order granting summary

judgment to defendant State Farm Fire and Casualty Company on her claims for

breach of contract and related causes of action premised on alleged violations of her

homeowner’s insurance policy with State Farm. On appeal, Massey challenges only

the trial court’s rulings as to her breach-of-contract claims. Because Massey has failed

to establish reversible error on the trial court’s rulings that her breach-of-contract

claims are time-barred, in part, by the terms of the policy and otherwise unsupported

by record evidence, we affirm.
      Viewed in the light most favorable to Massey, the nonmoving party, see City

of St. Marys v. Reed, 346 Ga. App. 508, 508-509 (816 SE2d 471) (2018), the record

shows that, on March 27, 2016, a water line connected to Massey’s refrigerator failed,

flooding her home and damaging the home’s structure and Massey’s personal

property. At the time, her home was covered by a State Farm homeowner’s insurance

policy (the “Policy”), pursuant to which she made a claim for the water damage. On

the day of the incident, Massey reported the damage to State Farm, and defendant

Corndawgs, Inc. d/b/a ServPro of Clayton County (which is not a party to this appeal)

began providing home restoration services, which continued for several days.1

Several weeks later, Massey discovered mold in her home and reported the discovery

to State Farm. State Farm thereafter paid a third party to perform repairs and mold

remediation on Massey’s home. Between the date of the incident and December 2016,

State Farm paid a total of more than $195,000 to Massey or on her behalf under the

Policy in connection with the water damage.




      1
        ServPro is a member of State Farm’s “preferred service program,” pursuant
to which State Farm provides referrals for contractors to homeowners making claims
under State Farm policies. As such, it appears that ServPro performed structural
mitigation services on Massey’s home pursuant to a referral from State Farm.

                                          2
      In March 2017, Massey sued State Farm and ServPro for breach of contract and

negligence (the “First Lawsuit”). She voluntarily dismissed that lawsuit without

prejudice in May 2018. Massey thereafter filed the current action for breach of

contract and negligence against State Farm and ServPro in November 2018 (the

“Current Lawsuit”). She amended her complaint in September 2020 to add claims for

fraud and misrepresentation. The trial court granted summary judgment to ServPro

in January 2021; that ruling is not at issue in this appeal.

      Following discovery, State Farm moved for summary judgment on all claims

against it. Among other arguments, State Farm contended that Massey’s breach-of-

contract claims, in part, improperly seek to recover for ServPro’s alleged negligence

and otherwise are time-barred by a one-year suit-limitation provision in the Policy.

The trial court granted State Farm’s motion, concluding, as relevant to this appeal,

that: (i) because any duty owed by State Farm to Massey arises out of the Policy,

Massey’s exclusive remedy is a breach-of-contract claim, and her negligence claim

thus is barred; (ii) any claims for breach of contract premised on actions by ServPro

fail because they sound in negligence; (iii) Massey’s claims that State Farm breached

one or more Policy provisions, asserted for the first time in the Current Lawsuit, are

barred by the Policy’s one-year suit-limitation provision; and (iv) her fraud and

                                           3
misrepresentation claims are barred by the applicable statute of limitation. This

appeal followed.

      We review de novo a grant or denial of summary judgment, viewing the

evidence and all reasonable conclusions and inferences drawn from it in the light

most favorable to the nonmovant. City of St. Marys, 346 Ga. App. at 508-509.

Summary judgment is proper when there is no genuine issue of material fact and the

movant is entitled to judgment as a matter of law. Id. at 508; see OCGA § 9-11-56 (c).

“[T]he burden on the moving party may be discharged by pointing out by reference

to the affidavits, depositions and other documents in the record that there is an

absence of evidence to support the nonmoving party’s case.” Ellison v. Burger King

Corp., 294 Ga. App. 814, 819 (3) (a) (670 SE2d 469) (2008) (citation and punctuation

omitted); see OCGA § 9-11-56 (c). If the movant meets this burden, the nonmovant

“cannot rest on [her] pleadings, but rather must point to specific evidence giving rise

to a triable issue.” Ellison, 294 Ga. App. at 819 (3) (a) (citation and punctuation

omitted); see OCGA § 9-11-56 (e).

      Massey contends that the trial court erred when it ruled that her breach-of-

contract claims are time-barred by the Policy’s one-year suit-limitation provision. We

disagree.

                                          4
      It is undisputed that the Policy requires any action against State Farm to be

brought within one year after the date of the loss or damage.2 An insured’s

compliance with an insurance policy suit-limitation period is a condition precedent

to the insured’s recovery in a lawsuit. See Beck v. State Farm Mut. Ins. Co., 146 Ga.

App. 878, 878-879 (247 SE2d 548) (1978).

      Massey filed the First Lawsuit on March 27, 2017, exactly one year after the

water damage incident occurred. With respect to her breach-of-contract claims against

State Farm, Massey’s complaint at that time provided, in relevant part:

      CONTRACT: BREACH

                                         20.

      Plaintiff Angel Massey had a policy contract with Defendant State
      Farm that insured her Fayetteville Road residence for losses, damage
      and personal injuries arising out of the broken refrigerator water line.




      2
        Massey does not challenge the validity of the one-year deadline. See generally
Thornton v. Ga. Farm Bureau Mut. Ins. Co., 287 Ga. 379, 380-381 (1) (695 SE2d
642) (2010) (Georgia courts have enforced one-year suit limitations in insurance
policies).

                                          5
      STATE FARM

                                         21.

      Defendant had a duty of fair dealings and a fiduciary duty to protect
      Plaintiff Angel Massey’s property and health. Defendant State Farm
      breached that duty when it purposefully limited the scope and water
      restoration efforts [sic] of Defendant SERVPRO.

                                         22.

      Defendant State Farm’s failure and breach caused Plaintiff Angel
      Massey’s real and personal property losses and damages.


In a portion of the complaint under the heading “SERVPRO,” Massey also alleged

that State Farm “breached its contract with [her] by limiting the extent of [ServPro’s]

services.”

      Notably, in her breach-of-contract claims in the First Lawsuit, Massey did not

identify any Policy provisions alleged to have been breached by State Farm. She

rather alleged only that State Farm: (i) generally breached its “duty of fair dealings

and a fiduciary duty to protect [her] property and health”; and (ii) breached

unidentified provisions of an unidentified contract “by limiting the extent of

[ServPro]’s services.”




                                          6
      In the breach-of-contract claims in her initial complaint in the Current Lawsuit

— filed on November 1, 2018 — Massey again alleged that State Farm: (i) breached

its “duty of fair dealings and a fiduciary duty to protect [her] property and health”

when it “purposefully limited the scope and water restoration efforts [sic]” of

ServPro; and (ii) breached unidentified provisions of an unidentified contract “by

limiting the extent of [ServPro]’s services.” She further alleged that State

Farm “breached” a similarly unidentified “contract[] for service concerning the water

damage and the prevention of pathogens contaminating [her] home.” Finally, Massey

alleged that State Farm breached unidentified provisions of the Policy by failing to

pay various sums for losses arising out of the water damage.

      Massey’s claim that State Farm breached one or more Policy provisions by

failing to make various payments for covered losses was untimely raised for the first

time in the Current Lawsuit, which was filed more than two years after the May 2016

water damage incident. And to the extent that the Current Lawsuit arguably may be

deemed a renewal action, see OCGA § 9-2-61 (a), the provisions of that statute do not

save this claim, for the reasons that follow.

       Under the renewal statute, where a timely filed civil case is discontinued or

dismissed for certain reasons, the plaintiff may re-file the case within six months of

                                          7
the discontinuance or dismissal. See OCGA § 9-2-61 (a). “[A] properly filed renewal

action stands on the same footing as the original action with respect to statutes of

limitation. Accordingly, if a renewal action is properly filed within six months after

dismissal of the original action, it remains viable even though the statute of limitation

may have expired.”3 Blier v. Greene, 263 Ga. App. 35, 36 (1) (a) (587 SE2d 190)

(2003) (citations and punctuation omitted).

      “To suspend the running of the statute of limitation in a renewal action, the

cause of action must be substantially the same as in the original action. A defendant’s

liability cannot be enlarged beyond that indicated by the pleadings in the first case.”

Blier, 263 Ga. App. at 38 (1) (a) (citation and punctuation omitted). A plaintiff

therefore may not amend a complaint “to attempt to add otherwise barred claims to

renewal actions, when such claims are not substantially the same as the claims in the

original action.” Id. (citation and punctuation omitted); accord Ward v. Dodson, 256

Ga. App. 660, 661 (569 SE2d 554) (2002) (“If the statute of limitation has not run,

the plaintiff may add new parties and new claims to the refiled action; however, if the


      3
         For purposes of addressing the propriety of renewal actions, an insurance
policy’s contractual limitation period stands in the same footing as a statute of
limitation. See generally, e.g., Auto-Owners Ins. Co. v. Hale Haven Properties, 346
Ga. App. 39, 48 (1) (b) (815 SE2d 574) (2018).

                                           8
statute of limitation has expired, the plaintiff is limited to suing the same defendants

under the same theories of recovery.”).

      Here, Massey’s complaint in the First Lawsuit alleged neither that State Farm

breached any Policy provisions nor that State Farm failed to make any payments for

covered losses. Consequently, her claims to that effect in the Current Lawsuit, filed

more than one year after the water damage incident occurred, are barred by the

Policy’s one-year suit-limitation provision. See Blier, 263 Ga. App. at 38 (1) (a);

Ward, 256 Ga. App. at 661; Beck, 146 Ga. App. at 878-879. Moreover, to the extent

that Massey’s breach-of-contract claims may be read to encompass her contention that

State Farm breached a “fiduciary duty” owed to her, she does not challenge in her

appellate brief the trial court’s finding that State Farm owed no fiduciary duty to her,

and she therefore has abandoned any claim she may have had in that regard. See

Karlsberg v. Hoover, 142 Ga. App. 590, 594 (236 SE2d 520) (1977) (“[A]n appellant

is required in its initial brief to file an argument which supports any enumerations of

error it does not wish to waive.”); see also Gresham v. Harris, 349 Ga. App. 134, 138

(1), n. 10 (825 SE2d 516) (2019) (concluding that the appellant waived any claim that




                                           9
the trial court erred in making a certain finding “by failing to enumerate it as an error

and provide any supporting argument” on appeal).4

      In addition, Massey also does not challenge in her appellate brief the trial

court’s conclusions that (a) no record evidence supports her claim (asserted in both

the First and Current Lawsuits) that State Farm breached unidentified provisions of

an unidentified contract “by limiting the extent of [ServPro]’s services,” and (b) to

the contrary, the evidence is undisputed that Massey hired ServPro as an

“independent service provider,” as a result of which State Farm is not liable for

ServPro’s conduct. She therefore also has abandoned any challenges she may have

had to the trial court’s rulings in that regard. See Gresham, 349 Ga. App. at 138 (1),

n. 10; Karlsberg, 142 Ga. App. at 594.

      Consequently, Massey has not met her burden of showing that the trial court

erred when it (a) concluded that her breach-of-contract claims are time-barred, in part,

and otherwise unsupported by record evidence and (b) granted summary judgment to


      4
        Although the trial court did not expressly address Massey’s claim that State
Farm breached its “duty of fair dealings,” the court implicitly rejected that claim
when it granted State Farm’s motion for summary judgment in full. Massey similarly
has abandoned any claim she may have had in this regard by failing to elaborate any
such argument in her appellate brief. See Gresham, 349 Ga. App. at 138 (1), n. 10;
Karlsberg, 142 Ga. App. at 594.

                                           10
State Farm on those grounds. As a result, we need not address any of Massey’s

additional enumerations of error, each of which concern the trial court’s alternative

bases for granting summary judgment to State Farm on her breach-of-contract

claims.5 See, e.g., N4D, LLC v. Passmore, 329 Ga. App. 565, 568 (3) (765 SE2d 717)

(2014) (declining to address appellant’s remaining arguments when grant of summary

judgment was affirmed on one of multiple alternative grounds); Bullington v. Fayette

County School Dist., 246 Ga. App. 463, 467 (2) (540 SE2d 664) (2000) (declining to

address an alternative argument as to the propriety of a summary-judgment ruling

because “[a] judgment right for any reason will be affirmed”).6

      Judgment affirmed. Doyle, P. J., and Reese, J., concur.




      5
        The trial court concluded that Massey’s breach-of-contract claims were barred
on three grounds in addition to the Policy’s suit-limitation provision: (i) Massey’s
failure to provide State Farm with an inventory of lost or damaged property, as
required by the Policy; (ii) a Policy provision barring coverage for negligent
workmanship; and (iii) State Farm’s satisfaction of its obligations to Massey under
the Policy. We express no opinion on the trial court’s rulings on these issues.
      6
        Massey has abandoned — by once again failing to elaborate any argument in
support of — any claims she may have had that the trial court erred by granting
summary judgment on any of her remaining claims, including her claims for
negligence, fraud, and misrepresentation. See Gresham, 349 Ga. App. at 138 (1),
n. 10; Karlsberg, 142 Ga. App. at 594.

                                         11